            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   JANE DOE 1
                                                    Civil Action No.
                   Plaintiff,                       1:19-cv-03840
   v.

   RED ROOF INNS, INC., et al.                      JURY TRIAL DEMANDED,
                   Defendants.                      Pursuant to Fed. R. Civ. P. 38


    PLAINTIFF’S RESPONSE TO DEFENDANTS HILTON FRANCHISE
     HOLDINGS LLC’S, HILTON DOMESTIC OPERATING COMPANY,
    INC.’S AND HILTON WORLDWIDE HOLDINGS INC.’S MOTION TO
             DISMISS PLAINTIFF’S AMENDED COMPLAINT

            Defendants Hilton Franchise Holdings LLC, Hilton Domestic Operating

Company Inc., and Hilton Worldwide Holdings Inc. (collectively “Hilton”) are in

the hotel business and their revenue is dependent upon the rental of hotel

rooms. At the Hampton Inn on North Druid Hills Road (“Hampton Inn NDH”)

guests are promised comfortable beds, free breakfast, and convenient amenities.

Plaintiff Jane Doe 1 enjoyed none of these when, on over 20 separate occasions,

from 2011 to 2016 she was trafficked out of that hotel. Hilton facilitated her

trafficking and profited from the rental of rooms in which she and other sex

trafficking victims were trafficked. Plaintiff seeks to recover for the injuries

caused by Hilton under the Trafficking Victims Protection Reauthorization Act,

1830740.6
                                            1
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 2 of 28




Georgia RICO, and negligence.

                                 STATEMENT OF FACTS

            Hilton profited from a sex trafficking venture operating out of the

Hampton Inn NDH.1 Plaintiff is one survivor of that sex trafficking venture.

Am. Compl. [Doc. 87] ¶¶ 2, 8–9. A male front desk employee at the Hampton

Inn NDH worked as a lookout for Plaintiff’s traffickers, providing discounts in

exchange for drugs and money. Id. ¶ 314. Another front desk employee also

accepted drugs to act as a “lookout” for Plaintiff’s trafficker. Id. ¶ 316.

            Hampton Inn NDH ignored well-established and readily observable

indicators of sex trafficking, such as trash cans filled with condoms, the frequent

requests for towels, and the absence of personal items in Plaintiff’s possession.

Id. ¶¶ 317–18. Foot traffic indicative of sex trafficking, with as many as 20 men

a day visiting Plaintiff’s room for short periods of time, was also ignored by

Hilton. Id. ¶ 319.

            This sex trafficking venture was not limited to the traffickers and the

complicit employees at the Hampton Inn NDH, it extended to management,

owners, and others. Id. ¶ 307. Hilton, among other things, managed,

supervised, and controlled the operation of the Hampton Inn NDH.            Id. ¶¶ 61,


1“Hampton Inn NDH ” refers to the Hampton Inn located at 1975 North Druid
Hills Road NE, Atlanta, Georgia 30329.
1830740.6
                                              2
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 3 of 28




307. Hilton’s managers and inspectors sent to examine the hotel were aware of

the open and obvious signs of sex trafficking at the Hampton Inn NDH,

including Plaintiff’s and other victims’ physical condition, the number of daily

buyers, and the state of the rooms in which the trafficking occurred. Id. ¶ 320.

These signs were readily observable, as evidenced by the guest complaints. Id.

¶¶ 322–23.

            Despite knowledge of sex trafficking in their hotels, Hilton failed to

address the problem with regard to its franchisee-owned properties. All the

while, Hilton profited from the sex trafficking venture by receiving rental

revenue from rooms in which Plaintiff and other victims were trafficked. Id. ¶¶

308, 326.

                                    LEGAL STANDARD

            On a motion to dismiss, this Court must take the “factual allegations in

the complaint as true and construe them in the light most favorable to” the

plaintiff. Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). That is,

the Court must construe the Amended Complaint “broadly,” such that it need

only include “enough factual matter to . . . suggest the required element[s]” for a

claim. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Plaintiff’s claims may

only be dismissed if “the facts as pled do not state a claim for relief that is
1830740.6
                                               3
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 4 of 28




plausible on its face.” Edwards, 602 F.3d at 1291 (citations omitted).

            Further, if the Court considers any of Hilton’s factual assertions not

supported by Plaintiff’s allegations, including its citations to evidence,2 the

Court must treat Hilton’s motion “as one for summary judgment under Rule 56.”

Fed. R. Civ. P. 12(d). But converting Hilton’s motion to one for summary

judgment is not appropriate at this time because Plaintiff has not had an

opportunity to obtain and present evidence in response to that submitted by

Hilton. Id.; see also Jane Doe No. 1 v. Fulton-DeKalb Hosp. Auth., No. 1:05-CV-

2277-TWT, 2006 WL 1222289, at *2 (N.D. Ga. May 3, 2006) (“Discovery has not

taken place, however, and the Plaintiffs have thus not had an opportunity to

present all material pertinent to a motion for summary judgment.”).

                      ARGUMENT & CITATION OF AUTHORITY

I.          Plaintiff has alleged Hilton’s Liability under the TVPRA.

            Plaintiff asserts claims against Hilton under the civil remedy provision of

the TVPRA. 18 U.S.C. § 1595. Section 1595 provides damages and attorneys’

fees for a victim of a violation of 18 U.S.C. § 1591 against (1) the perpetrator, or

(2) “whoever knowingly benefits, financially or by receiving anything of value



2See e.g., Mot. to Dismiss [Doc. 160-1] at 22 (alleging it does not operate,
manage, or control the Hampton Inn NDH); id. (citing 2019 franchise disclosure
document).
1830740.6
                                              4
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 5 of 28




from participating in a venture which that person knew or should have known

has engaged in a violation of [§ 1591].”

            The plain language of the TVPRA defeats Hilton’s motion. Although the

TVPRA presents issues of first impression in the Eleventh Circuit, its text is

plain and unambiguous and the Court’s inquiry should cease there. Robinson v.

Shell Oil Co., 519 U.S. 337, 340 (1997). Further, Hilton’s arguments against

hotel liability for sex trafficking claims under the TVPRA have been rejected in

every federal case in which they have been argued.3

            A.    Plaintiff alleges a Perpetrator Claim under § 1591(a)(1).

            Plaintiff alleges Hilton violated § 1591(a)(1), by (1) knowingly harboring

(providing a place for), or maintaining (keeping in existence),4 “by any means” a

person (2) “knowing, or in reckless disregard of the fact” that the person is a

victim of sex trafficking. 18 U.S.C. § 1591(a)(1). Knowingly harboring under the

TVPRA has been found to consist of “continuing to rent [the trafficker] the room

3 Hilton’s motion implies there is a body of binding case law requiring dismissal
under the TVPRA. There is not. There are few cases on point, all of which were
decided adversely to Hilton’s arguments. See Ricchio v. McLean, 853 F.3d 553
(1st Cir. 2017); Ricchio v. Bijal, Inc., 386 F. Supp. 3d 126 (D. Mass. 2019); M.A.
v. Wyndham Hotels & Resorts, Inc., No. 2:19-CV-849, 2019 WL 4929297 (S.D.
Ohio Oct. 7, 2019); H.H, Plaintiff, v. G6 Hospitality, LLC, No. 2:19-CV-755, 2019
WL 6682152 (S.D. Ohio Dec. 6, 2019).
4To “harbor” is to “provide a place, home, or habitat for.” HARBOR, The
American Heritage Dictionary of the English Language (5th ed. 2016). To
“maintain” is to “keep in existence.” Id. at MAINTAIN.
1830740.6
                                              5
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 6 of 28




after [the trafficker’s] conduct was manifest.” Ricchio v. McLean, 853 F.3d at

557. Plaintiff has so alleged.

            Maintaining—to keep in existence “by any means”—is a very broad

statutory prohibition that by its plain meaning encompasses acts and omissions

that allow a person’s sex trafficking to continue after an entity knows of the sex

trafficking. Every TVPRA hotel sex trafficking case thus far has either cited

omissions or explicitly found omissions to be actionable under the TVPRA. See

Ricchio, 853 F.3d at 555 (citing hotel owner indifference and ignoring plea for

help); M.A., 2019 WL 4929297, at *3 (defendants on notice about “prevalence of

sex trafficking generally at their hotels and failed to take adequate steps to train

staff in order to prevent its occurrence”); H.H, 2019 WL 6682152, at *3 (same).

See also Bistline v. Parker, 918 F.3d 849, 875 (10th Cir. 2019) (citing acceptance

of funds with “awareness and acquiescence” of their origin in trafficking).

            Though omissions are actionable under the TVPRA, Plaintiff has also

alleged that Hilton, inter alia, supervised, oversaw, and controlled the

operations of the Hampton Inn NDH. Am. Compl. ¶¶ 61, 307–10. Plaintiff has

alleged that Hilton controlled the policies and standards at the Hampton Inn

NDH and trained the hotel’s management and employees. Id. ¶ 309. Plaintiff

has alleged Hilton’s knowledge of sex trafficking at the Hampton Inn NDH, and

that Hilton inspected the hotel and that the sex trafficking activity at the hotel
1830740.6
                                            6
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 7 of 28




was apparent to those inspectors. Id. ¶¶ 317–23. In sum, Plaintiff has alleged

that by its acts and omissions regarding the Hampton Inn NDH, Hilton

harbored and maintained Plaintiff’s sex trafficking and did so with actual

knowledge. Nothing more is required to state a claim under § 1591(a)(1).

            B.   Hilton Knowingly Benefitted from the Sex Trafficking of
                 Plaintiff.

            The “knowing benefit” element only applies to Counts 23 and 24. Every

court that has ruled on a TVPRA sex trafficking claim against a hotel company

has concluded the “knowing benefit” element is satisfied by the rental of a room.

Ricchio, 853 F.3d at 556 (knowing benefit satisfied by room rental); M.A., 2019

WL 4929297, at *3 (same); H.H, 2019 WL 6682152, at *2 (same). Plaintiff has

alleged that Hilton knew of the sex trafficking venture at the Hampton Inn

NDH and that it received a percentage of the money for the room rental in

which Plaintiff’s trafficking occurred—allegations sufficient to allege Hilton

knowingly benefited from this venture. Am. Compl. ¶¶ 308, 320, 322–23.

            C.   Hilton’s “Participation in a Venture” Caused Plaintiff’s
                 Injuries.

            Plaintiff has adequately alleged that Hilton knowingly harbored and

maintained Plaintiff’s sex trafficking under § 1591(a)(1). Supra at 5-7. Those

allegations alone—providing a venue to Plaintiff’s sex trafficker in exchange for

a percentage of the room fee—are sufficient to allege participation in a venture,
1830740.6
                                             7
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 8 of 28




because a much lower standard applies to the two financial beneficiary claims

under §1591(a)(2) and § 1595(a).

            Sex trafficking cannot occur without a place for sex. Hilton’s provision of

hotel rooms further—and are essential to—the sex trafficking venture because

they provide the venue without which sex trafficking cannot occur. Knowingly

providing a place for sex trafficking to occur is part of the Hampton Inn NDH’s

business. At minimum, Hilton assisted, supported, and facilitated the provision

of rooms for sex trafficking at the Hampton Inn NDH in exchange for a

percentage of the money from the rooms used for sex trafficking.5 Am. Compl.

¶¶ 61, 307–10, 313.

            Hotel brands have tried and lost the argument Hilton makes here. M.A.,

2019 WL 4929297, at *9 (denying brands’ motions to dismiss and finding

plaintiff “alleged sufficient facts to show Defendants ‘participated in a venture’

under § 1595 by alleging that Defendants rented rooms to people it knew or



5 The definition of “participation in a venture” in § 1591 cited by Hilton did not
exist in the statute prior to May 29, 2015. The post-2015 definition also does not
apply to the use of “participation in a venture” in § 1595(a) because the
definition is explicitly limited to § 1591 and because applying the definition to §
1595(a) would render meaningless the “should have known” standard provided
for in § 1595(a). M.A., 2019 WL 4929297 at * 7. Nonetheless, Plaintiff’s
allegations satisfy even that definition, as she has alleged that Hilton assisted,
supported, and facilitated the operations of the Hampton Inn, including the sex
trafficking venture that victimized Plaintiff.
1830740.6
                                              8
            Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 9 of 28




should have known where engaged in sex trafficking”); see also H.H, 2019 WL

6682152, at *5 (same).

            Unlike the defendants in Afyare and the Harvey Weinstein cases, Hilton is

not in business with the other Hampton Inn NDH Defendants to make movies or

play soccer. They are in the business of directly profiting from the rental of

hotel rooms, including the rental of hotel rooms for sex trafficking. Hilton, inter

alia, managed, supervised, operated, oversaw, and controlled the operations of

the Hampton Inn NDH in exchange for a portion of the revenue generated by

the sex trafficking venture. Am. Compl. ¶¶ 61, 307–10. Plaintiff has properly

asserted claims under § 1595 for Hilton’s knowing violation and negligent

violation of § 1591(a)(2).6

            D.   The Knowledge Standard of § 1595(a) is Negligence.

            Though § 1595(a) uses the constructive knowledge standard of negligence,

it does not sweep in the whole of negligence law.7 Section § 1595 says nothing



6 Hilton’s causation argument is without merit for the same reasons. Hilton
participated by operating and controlling the venue for Plaintiff’s sex trafficking
and providing that venue to Plaintiff’s sex trafficker, without which Plaintiff’s
sex trafficking could not occur. Hilton’s knowing provision of a venue for sex
trafficking caused injury to Plaintiff. Am. Compl. ¶¶ 61, 307–10.
7Of the courts that have considered TVPRA claims against hotels, all have
agreed that the “should have known” knowledge standard is equivalent to that
of negligence.
1830740.6
                                             9
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 10 of 28




about duty or control. It requires only a benefit, participation in a venture, and

constructive knowledge.

            Section 1595 explicitly does not require a showing of “reckless disregard.”

“Reckless disregard” and “should have known” are not interchangeable.8

Reckless disregard is conscious indifference, while “should have known” is the

well-established knowledge standard of negligence, also referred to as

constructive knowledge. Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492,

1497 (11th Cir. 1985) (“appellants had actual or constructive knowledge (i.e.,

they knew or should have known in the exercise of ordinary care)”).

Constructive knowledge is the “[k]nowledge that one using reasonable care or

diligence should have, and therefore that is attributed by law to a given

person.” CONSTRUCTIVE KNOWLEDGE, Black’s Law Dictionary (11th ed.

2019) (emphasis added). Thus, the legal standard applicable to § 1595 presents

a classic jury question: whether a reasonable person in Hilton’s position, using

reasonable care, would have known that Hilton profited from sex trafficking.



8 Reckless disregard is a “[c]oncious indifference to the consequences of an act . .
. [t]he intentional commission of a harmful act or failure to do a required act
when the actor knows or has reason to know of facts that would lead a
reasonable person to realize that the actor’s conduct both creates an
unreasonable risk of harm to someone and involves a high degree of probability
that substantial harm will result.” RECKLESS DISREGARD, Black’s Law
Dictionary (11th ed. 2019) (emphasis added).
1830740.6
                                              10
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 11 of 28




            On appeal, Ricchio merely held that the plaintiff “at least” alleged reckless

disregard, but did not address the question of whether the knowledge standard

of § 1595 was negligence. Ricchio, 853 F.3d at 556. However, in a subsequent

decision the district court held the standard was negligence. Ricchio v. Bijal,

Inc., No. CV 15-13519-FDS, 2019 WL 6253275, at *9 (D. Mass. Nov. 22, 2019)

(“The phrase ‘knew or should have known,’ echoes common language used in

describing an objective standard of negligence.”). Faced with the same question,

the district court in M.A. and H.H. explicitly held the standard of § 1595 is the

knowledge standard of negligence. M.A., 2019 WL 4929297, at *4; H.H., 2019

WL 6682152, at *3.

            Finally, Georgia case law cited by Hilton does not apply to Plaintiff’s

claims under the TVPRA. Hilton has cited Georgia law to argue that it cannot

be vicariously liable under the TVPRA, that certain actions were outside the

scope of hotel staff’s employment, and that Georgia negligence law imposes no

duty on Hilton under the TVPRA. Mot. to Dismiss at 6, 15. However, Georgia

law does not apply to the TVPRA, which is a federal statute governed by federal

common law and the common law of agency. See, e.g., Nationwide Mut. Ins. Co.

v. Darden, 503 U.S. 318, 324 (1992) (adopting common-law test to define terms

under federal statute and citing the Restatement (Second) of Agency); see also


1830740.6
                                              11
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 12 of 28




Daughtrey v. Honeywell, Inc., 3 F.3d 1488, 1492 (11th Cir. 1993) (applying

Darden). Hilton’s arguments are therefore unavailing.

II.         The Amended Complaint States Claims Under Georgia RICO.

            A.    Hilton’s Challenge to the Alleged Predicates Fails.

            Hilton ignores the elements of the predicate acts themselves and of RICO

generally. Plaintiff alleges that Hilton violated O.C.G.A. § 16-14-4(a) and also §

16-14-6(c), by conspiring to violate subsection (a).9 A person violates O.C.G.A. §

16-14-4(a) when they obtain money, directly or indirectly, through a pattern of

racketeering activity. Evidence of two related predicate acts is sufficient to

constitute a pattern. Dorsey v. State, 615 S.E.2d 512, 518-19 (Ga. 2005).

            Acts of racketeering activity are related if they are in furtherance of one or

more incidents, schemes, or transactions that have the same or similar intents,

results, accomplices, victims, or methods of commission or otherwise are

interrelated by distinguishing characteristics and are not isolated. Cotman v.

State, 804 S.E.2d 672, 684 (Ga. Ct. App. 2017).

            If the predicate acts are related to each other, a violation of O.C.G.A. § 16-


9 A person can be liable for a substantive RICO violation directly or as a party to
a crime. Whaley, 808 S.E.2d at 92 (affirming RICO conviction where defendant
was found guilty both individually and as a party to a crime); O.C.G.A. § 16-2-21
(“Any party to a crime who did not directly commit the crime may be indicted,
tried, convicted, and punished for commission of the crime upon proof that the
crime was committed and that he was a party thereto . . .”).
1830740.6
                                               12
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 13 of 28




14-4(a) occurs if one or more of the acts which form the pattern results in the

defendant acquiring or maintaining control over property, in this case money.

Dorsey, 615 S.E.2d at 519. A person engages in a RICO conspiracy “if they

knowingly and willfully join a conspiracy which itself contains a common plan or

purpose to commit two or more predicate acts.” Cotman, 804 S.E.2d at 684.

            Here, it is clear that Plaintiff has alleged acts of racketeering activity from

which Hilton is not insulated. For example, a person commits the offense of

trafficking an individual for sexual servitude when they knowingly benefit

financially or by receiving anything of value from the sexual servitude of

another. O.C.G.A. § 16-5-46(c)(3). Financial gain is sufficient to link acts of

racketeering activity into a pattern, Overton v. State, 671 S.E.2d 507, 517–18

(Ga. Ct. App. 2008), and Plaintiff alleges that Hilton benefitted financially from

her sexual servitude. Am. Compl. ¶¶ 680, 682, 690.

            A corporation has liability if its agent knew or should have known that the

illegal activity was occurring. O.C.G.A. § 16-5-46(j). Similarly to O.C.G.A. § 16-

5-46, 18 U.S.C. § 1591 creates liability for anyone who financially benefits from

participation in a venture which, inter alia, harbors, provides, or maintains

persons who are coerced into engaging in commercial sex acts. 18 U.S.C. §

1591(a). Liability may be based upon actual knowledge or reckless disregard.

Id. Plaintiff alleges that Hilton knew or should have known of the illegal
1830740.6
                                               13
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 14 of 28




activity. Am. Compl. ¶¶ 320–26.

            Plaintiff’s allegations are supported by facts sufficient to establish liability

under both O.C.G.A § 16-5-46 and 18 U.S.C. § 1591, among other predicate

offenses. Indeed, the complaint in this case and in the cases brought by Jane

Doe 2, Jane Doe 3, and Jane Doe 410 allege a long history of frequent sex

trafficking at two Hampton Inn locations. Taken chronologically, Jane Doe 3

alleges that she was trafficked at the Hampton Inn NDH during more than 10

separate stays between 2010 and 2012. Jane Doe 3 Am. Compl. [Doc. 70] ¶ 185.

Substantially overlapping with Jane Doe 3’s allegations, Jane Doe 2 alleges that

she was trafficked at the same Hampton Inn during more than 20 separate

stays between 2011 and 2014. Jane Doe 2 Am. Compl. [Doc. 90] ¶ 310. Also,

overlapping with both Jane Doe 2 and 3, Jane Doe 1 alleges that she was also

trafficked at the same Hampton Inn during roughly 20 separate stays between

2011 and 2016. Am. Compl. ¶ 311. And Jane Doe 1 and Jane Doe 2 also allege

that they were often both trafficked at that hotel at the same time. Id. ¶ 312;

Jane Doe 2 Am. Compl. ¶¶ 311, 314.


10Jane Doe 2 v. Red Roof Inns, Inc., et al., Case No. 1:19-cv-03841, Doc. 90 (N.D.
Ga. Nov. 22, 2019); Jane Doe 3 v. Red Roof Inns, Inc., et al., Case No. 1:19-cv-
03843, Doc. 70 (N.D. Ga. Nov. 21, 2019); Jane Doe 4 v. Red Roof Inns, Inc., et
al., Case No. 1:19-cv-03845, Doc. 75 (N.D. Ga. Nov. 21, 2019).

1830740.6
                                               14
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 15 of 28




            During her stays at the Hampton Inn NDH, Jane Doe 1 was trafficked for

sex to as many as 20 men a day, Am. Compl. ¶ 319, while Jane Doe 2 was

trafficked to as many as 10 men a day. Jane Doe 2 Am. Compl. ¶ 318.

            Jane Doe 3 alleges that she was also trafficked for sex at the Hampton Inn

CP during more than 20 separate stays between 2010 and 2012.11 Jane Doe 3,

Am. Compl. ¶¶ 205–06. Jane Doe 4 also alleges that she was trafficked at the

same Hampton Inn on multiple separate stays between 2010 and 2013. Jane

Doe 4 Am. Compl. [Doc. 75] ¶ 202. Jane Doe 3 and Jane Doe 4 were trafficked at

that Hampton Inn on several of the same occasions, often with two other

victims, both of whom were minors at the time. Id. ¶ 203. Jane Doe 3 and Jane

Doe 4 were each trafficked to as many as 10 men a day at the Hampton Inn CP.

Jane Doe 3 Am. Compl. ¶ 193; Jane Doe 4 Am. Compl. ¶ 210.

            It is neither a speculative nor a conclusory allegation that Hilton knew or

should have known that sex trafficking was taking place at the Hampton Inn

NDH when three different victims allege that they were trafficked at that

facility during more than 50 separate stays between 2010 and 2016. This is

especially so given that during many of those stays multiple victims and

multiple traffickers were at the Hampton Inn NDH at the same time, with each


11“Hampton Inn CP” refers to the Hampton Inn located at 2775 Cumberland
Parkway, Atlanta, Georgia 30339.
1830740.6
                                              15
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 16 of 28




victim forced to have sex with 10 or more men a day. The same is true for the

Hampton Inn CP, at which Jane Doe 3, Jane Doe 4 and two minors were

trafficked on dozens of occasions between 2010 and 2013.

            In sum, Plaintiff has alleged a pattern of racketeering activity lasting at

least six years and including hundreds of occasions on which she and other

victims were forced to engage in commercial sex acts during dozens of stays at

these Hampton Inns and under circumstances in which Hilton knew the acts

were occurring, should have known those acts were occurring, or acted in

reckless disregard of their occurrence.

            B.    Hilton Argues the Wrong Standard for Corporate Liability.

            The standard for corporate criminal liability is set forth in O.C.G.A. § 16-

2-22. But that standard does not govern this civil RICO case. In fact, Williams

General Corporation v. Stone, 632 S.E.2d 376 (2006) rejected the exact argument

that Hilton asserts:

            Appellees argue for application of OCGA § 16-2-22 which addresses
            criminal responsibility for corporations. . . . However, to construe the
            statute in the manner proposed by appellees would mandate that
            OCGA § 16-2-22 and other criminal statutes that limit imposition of
            corporation criminal liability would now be applied to civil suits
            which stem from criminal violations. We have not previously
            applied OCGA § 16-2-22 or any other criminal statutes to civil
            suits brought by individuals, and we decline to do so here.

632 S.E.2d at 378 (emphasis added). The unanimous Supreme Court also made

1830740.6
                                              16
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 17 of 28




it clear that it was disapproving language Clark v. Security Life Insurance Co. of

America, 509 S.E.2d 602, 604–05 (Ga. 1998) on the precise question at issue:

            Furthermore, in reaching its conclusion, the Court of Appeals relied
            heavily on language contained in footnote (11) of Clark v. Security
            Life Insurance Co., 270 Ga. 165(2), (n.11), 590 S.E.2d 602 (1998)
            that:

                 A corporation may also face prosecution under O.C.G.A.
                 § 16-2-22(a)(1) . . . RICO, however, is not such a statute
                 because O.C.G.A. § 16-4-4(sic) prohibits only ‘persons’
                 from engaging in racketeering activity.

            This language, whether considered dicta or, as appellees argue, part
            of the holding in Clark, adds confusion to a straightforward
            interpretation of the RICO statute. In accordance with our holding
            and in an effort to further clarify O.C.G.A. § 16-14-1 et seq., we
            hereby disapprove the language in footnote (11) relied upon by the
            Court of Appeals.

632 S.E.2d at 378.

The footnote in Clark cited Cobb County v. Jones Group P.L.C., 460 S.E.2d 516

(Ga. Ct. App. 1995), the case relied upon by Hilton.              It is clear that, in

disapproving of the language in Clark, Williams General likewise disapproved of

Jones Group.

            Hilton’s argument concerning corporate liability fails because it is

based upon a standard that has been rejected by the Supreme Court of

Georgia and therefore has no application to this civil RICO suit.



1830740.6
                                            17
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 18 of 28




            C.    Hilton’s Conspiracy Argument is Unavailing.

            Hilton ignores the fact that, as members of conspiracies to violate RICO,

they are responsible for all acts committed in furtherance of the criminal

endeavor, including those of co-conspirators.12 In fact, there is no requirement

that each conspirator commit a predicate act, only that an overt act be

committed by one member of the conspiracy of which they were a part. Pasha,

616 S.E.2d at 138. (“Thus, Pasha’s argument is unavailing, since there is no

requirement in a conspiracy case that the State prove that Pasha personally

committed the underlying predicate offenses.”).

            Hilton relies heavily upon a federal RICO case, American Dental

Association v. Cigna Corporation, 605 F.3d 1283 (11th Cir. 2010), to argue that

Plaintiff does not sufficiently allege a conspiracy. American Dental, however, is

inapposite. In that case, the Plaintiff alleged a conspiracy between various

dental insurance companies, each of which was a competitor of the other. Id. at

1286. In rejecting the conspiracy allegations in American Dental, the court

noted that nothing more than parallel conduct by the competing insurance

companies was alleged, and that such conduct could have been both lawful and

independently adopted. Id. at 1295. That is not the case here. First, the sex



12   Akintoye, 798 S.E.2d at 724; Pasha, 616 S.E.2d at 138.
1830740.6
                                             18
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 19 of 28




trafficking alleged here could not be lawful. Second, the conspiracy alleged here

is not between Hilton and its competitors, it is between Hilton and the sex

traffickers who operated for years at its facilities. Third, Plaintiff alleges details

sufficient establishing that Hilton knew the sex trafficking was occurring, citing

not only its frequency and duration but also complaints to Hilton and the

knowledge of Hilton’s own inspectors.

            Fourth, Hilton argues based on American Dental that a “meeting of the

minds” is required for a RICO conspiracy. But Georgia law is directly to the

contrary. Kilgore v. State, 305 S.E.2d 82, 90 (Ga. 1983)(“The type of agreement

necessary to form a conspiracy is not the ‘meeting of the minds’ necessary to

form a contract and may be a ‘mere tacit understanding between two or more

people that they will pursue a particular criminal objective.’”). This rule applies

to RICO conspiracies. Akintoye, 798 S.E.2d at 780–81 (quoting Kilgore).

III.        Plaintiff has Properly Alleged a Negligence Claim Against Hilton.

            A.   Plaintiff’s Negligence Claim is Timely.

            From 2011 to 2016, Plaintiff was trafficked at the Hampton Inn NDH on

around 20 separate occasions. Am. Compl. ¶ 311. Hilton asserts that because

the statute of limitation for a negligence claims is two years, O.C.G.A. § 9-3-33,

Plaintiff’s negligence claim is time-barred. Hilton fails to recognize, however,

that the limitations period for Plaintiff’s claim was tolled by O.C.G.A. § 9-3-99
1830740.6
                                            19
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 20 of 28




for six years because it arises out of crimes committed against her.13 As a result,

Plaintiff had eight years to timely assert her negligence claim.

            The Court of Appeals of Georgia examined the scope of O.C.G.A. § 9-3-99

tolling in Harrison v. McAfee, 788 S.E.2d 872, 873 (Ga. Ct. App. 2016). In that

case, an unknown perpetrator shot the plaintiff in the arm while he was at the

defendant’s bar. Id. More than two years later the plaintiff filed a premises

liability lawsuit against the bar. Id. The Harrison court held the plaintiff’s

claim was timely because he was a victim of an alleged crime and his lawsuit

asserted a tort claim arising out of the facts and circumstances related to the

commission of that crime. Id. at 876, 878–79. The court held that § 9-3-99 tolled

the limitation period even though the defendant was not the perpetrator of the

crime, id. at 876, and even though there was no prosecution of the crime. See id.

at 873 (unknown perpetrator had “yet to be arrested or prosecuted”).

            Here, Plaintiff is the “victim of [] alleged crime[s],” O.C.G.A. § 9-3-99, at

the Hampton Inn NDH and her cause of action “arises out of the facts and

13   O.C.G.A. § 9-3-99 provides that:
            The running of the period of limitations with respect to any cause of action
            in tort that may be brought by the victim of an alleged crime which arises
            out of the facts and circumstances relating to the commission of such
            alleged crime committed in this state shall be tolled from the date of the
            commission of the alleged crime or the act giving rise to such action in tort
            until the prosecution of such crime or act has become final or otherwise
            terminated, provided that such time does not exceed six years.
1830740.6
                                               20
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 21 of 28




circumstances relating to the commission of such alleged crime[s].” Id. The

limitation period for her negligence claim was tolled for six years because no

prosecution of those crimes has yet become final. Id. Therefore, her negligence

claim is time-barred only to the extent it relates to crimes occurring more than

eight years prior to filing this action. Plaintiff’s negligence claim arising out of

crimes committed at the Hampton Inn NDH from 2012 to 2016 as well as some

crimes committed in 2011, are timely.

            B.   Hilton Owed a Duty of Care to Protect Plaintiff against an
                 Unreasonable Risk of Harm.

            Hilton managed, supervised, oversaw, and/or controlled the operation of

the Hampton Inn NDH, and “controlled the policies and standards applicable to

and enforced (or not enforced)” at that hotel. Am. Compl. ¶¶ 61, 309, 775.

Hilton had supervisory control and authority over the hotel, its employees, and

contractors. Id. ¶¶ 776–77. Because Hilton had control over the premises, it

had a duty to exercise ordinary care to keep the premises and approaches safe.

Westmoreland v. Williams, 665 S.E.2d 30, 32 (Ga. Ct. App. 2008) (“Liability

under O.C.G.A. § 51-3-1 may arise when an occupier of land has personal charge

of or exercises the right of management or control over the property in

question.”); see also Stelly v. WSE Prop. Mgmt., LLC, 829 S.E.2d 871, 875 (Ga.

Ct. App. 2019) (trial court erred by concluding defendant owed no duty to

1830740.6
                                            21
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 22 of 28




plaintiff because issue of fact remained as to whether defendant exercised

sufficient control over premises).

            Plaintiff has also alleged that Hilton breached its duty to properly train

employees at the Hampton Inn NDH to observe and report potential threats to

the safety of invitees. Am. Compl. ¶ 783. Because Plaintiff alleged that Hilton

controlled the manner in which its franchisee executed its work, Hilton “can be

held liable for the negligent training and supervision of franchisee employees.”

New Star Realty, Inc. v. Jungang PRI USA, LLC, 816 S.E.2d 501, 513 (Ga. Ct.

App. 2018) (citing Hyde v. Scholtzsky’s, Inc., 561 S.E.2d 876 (Ga. Ct. App. 2002)).

            Hilton asks this Court to ignore Plaintiff’s allegations, and to instead

adopt Hilton’s assertion that “Hilton does not . . . operate, manage, or control the

[Hampton Inn NDH],” Mot. to Dismiss at 22, and rule that as a matter of law

Plaintiff cannot present evidence establishing that Hilton owed her a duty. Yet

Hilton fails to cite a single case that would support such a holding. What the

evidence in this case will establish cannot be assessed on a motion to dismiss.

            Hilton also contends that because the Hampton Inn NDH was a

franchised location, Hilton cannot be liable for the conduct of its franchisee. Id.

Of course, the existence of a franchise agreement does not immunize Hilton for

the conduct of its franchisees as a matter of law, and Hilton cites no case to

support such a position.
1830740.6
                                              22
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 23 of 28




IV.         Hilton is Responsible for its Conduct and the Conduct of its
            Agents and Co-Conspirators.

            Hilton incorrectly contends that all of Plaintiff’s claims against it rely on

“indirect liability.” Mot. to Dismiss at 21. Hilton again attempts to rewrite

Plaintiff’s allegations. Plaintiff has alleged that Hilton managed, supervised,

oversaw, and/or controlled the operation of the Hampton Inn NDH. Am. Compl.

¶¶ 61, 309, 775. As discussed above, Plaintiff has also alleged that Hilton—both

knowingly and negligently—directly benefitted from a sex trafficking venture in

violation of both the TVPRA and Georgia RICO.

            Further, beyond actions taken directly by Hilton, it may also be held liable

for the conduct of its agents. As Hilton acknowledges, an agency relationship

can arise where a principal controls the “time, manner, and method of the

franchisee’s day-to-day operations.” Mot. to Dismiss at 23 (quoting

DaimlerChrysler Motors Co., LLC v. Clemente, 668 S.E.2d 737, 745 (Ga. Ct. App.

2008)). Here, Plaintiff has alleged that Hilton exercised day-to-day control over

the operation of the Hampton Inn NDH by maintaining supervisory control and

authority over the hotel, its employees, and contractors. Am. Compl. ¶¶ 61, 309,

775–77. And Hilton fails to cite a single case in which a court has determined on

a motion to dismiss that such allegations are insufficient to establish agency or

vicarious liability.

1830740.6
                                               23
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 24 of 28




            Further, an agency relationship also arises when a person “subsequently

ratifies the acts of another in his behalf.” O.C.G.A. § 10-6-1.

            Whether a ratification occurred is generally a question of fact for the
            jury. Ratification may occur if a business entity accepts the benefits of
            an act done by another on its behalf, although that person had no
            actual or apparent authority to act for the business.
            ...
            A presumption of ratification can arise from slight acts of confirmation,
            or from mere silence or acquiescence, or where the principal receives
            and holds the fruits of the agent’s act.

Multi-Media Holdings, Inc. v. Piedmont Ctr., 15 LLC, 583 S.E.2d 262, 264 (Ga.

Ct. App. 2003) (internal punctuation, citation and footnotes omitted). Plaintiff

has alleged that Hilton knowingly received and retained the benefit of a sex

trafficking venture in the form of a portion of the room rental fees generated by

that venture.

            Hilton also contends that even if an agency relationship existed between it

and others that facilitated the sex trafficking venture at the Hampton Inn NDH,

Plaintiff has not alleged that Hilton’s agents were acting within the scope of its

business and in furtherance of its business. Mot. to Dismiss at 23. That is

precisely what Plaintiff has alleged. Hilton is in the business of renting hotel

rooms. Am. Compl. ¶ 61. It does not derive revenue from rooms sitting empty.

Sex trafficking at the Hampton Inn NDH furthered Hilton’s business through

the rental of rooms, from which Hilton directly obtained revenue. Id. ¶¶ 308,

1830740.6
                                             24
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 25 of 28




326. The cases on which Hilton relies—in which the businesses at issue received

no benefit from its agent’s improper conduct—are inapposite. See Piedmont

Hosp., Inc. v. Palladino, 580 S.E.2d 215, 216 (Ga. Ct. App. 2003) (employee’s

actions “did nothing to further the employer’s business”). As Plaintiff has

alleged, the sex trafficking venture at the Hampton Inn NDH directly benefitted

Hilton’s bottom line.

                                      CONCLUSION

            Plaintiff has adequately alleged facts to support each element of her

claims. Hilton’s motion to dismiss should be denied.

            This 30th day of December, 2019.

                                    /s/ Tiana S. Mykkeltvedt
                                    John E. Floyd
                                    Georgia Bar No. 266413
                                    floyd@bmelaw.com
                                    Manoj S. Varghese
                                    Georgia Bar No. 734668
                                    varghese@bmelaw.com
                                    Tiana S. Mykkeltvedt
                                    Georgia Bar No. 533512
                                    mykketlvedt@bmelaw.com
                                    Amanda Kay Seals
                                    Georgia Bar No. 502720
                                    seals@bmelaw.com
                                    Michael R. Baumrind
                                    Georgia Bar No. 960296
                                    baumrind@bmelaw.com



1830740.6
                                               25
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 26 of 28




BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, GA 30309
(404) 881-4100 – Telephone
(404) 881-4111 – Facsimile

                               Jonathan S. Tonge
                               jtonge@atclawfirm.com
                               Georgia Bar No. 303999
                               Patrick J. McDonough
                               Georgia Bar No. 489855
                               pmcdonough@atclawfirm.com
                               Trinity Hundredmark
                               Georgia Bar No. 140808
                               thundred@atclawfirm.com
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile

                         Attorneys for Plaintiff Jane Doe 1




1830740.6
                                        26
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 27 of 28




                                   CERTIFICATION

            The undersigned counsel hereby certifies that the foregoing PLAINTIFF’S

RESPONSE TO DEFENDANTS HILTON FRANCHISE HOLDINGS LLC’S,

HILTON DOMESTIC OPERATING COMPANY, INC.’S AND HILTON

WORLDWIDE HOLDINGS INC.’S MOTION TO DISMISS PLAINTIFF’S

AMENDED COMPLAINT was prepared using 13-point Century Schoolbook font

and complies with the margin and type requirements of this Court, per L.R. 5.1

(N.D. Ga.)

            This 30th day of December, 2019.

                                                    /s/ Tiana S. Mykkeltvedt
                                                    Tiana S. Mykkeltvedt
                                                    Georgia Bar No. 533512




1830740.6
                                               27
        Case 1:19-cv-03840-WMR Document 185 Filed 12/30/19 Page 28 of 28




                               CERTIFICATE OF SERVICE

            I hereby certify that on this 30th day of December, 2019, I filed

PLAINTIFF’S RESPONSE TO DEFENDANTS HILTON FRANCHISE

HOLDINGS LLC’S, HILTON DOMESTIC OPERATING COMPANY, INC.’S

AND HILTON WORLDWIDE HOLDINGS INC.’S MOTION TO DISMISS

PLAINTIFF’S AMENDED COMPLAINT using the Court’s CM/ECF system,

which will automatically email the document to all counsel of record.

            This 30th day of December, 2019.

                                                    /s/ Tiana S. Mykkeltvedt
                                                    Tiana S. Mykkeltvedt
                                                    Georgia Bar No. 533512




1830740.6
                                               28
